DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/IS2017/050010 filed on June 19, 2017.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Iceland on June 20, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
 
Response to Amendment


Response to Arguments
The previous double patenting rejection is hereby maintained and reproduced below as Applicant has not filed an appropriate terminal disclaimer nor put forth any persuasive arguments for traversal.  It is noted that Applicant will file an appropriate terminal disclaimer once allowable claims are identified.
Applicant's arguments filed June 15, 2021 with respect to the rejection under 35 USC 102(a)(1) over Thormar et al. have been fully considered but they are not persuasive. 
Applicant argues that the claims of the instant application have been amended to recite a liquid formulation which is a homogeneous transparent solution whereas Thormar et al. teaches an emulsion.
This argument is found not persuasive since Thormar et al. specifically teaches preparing concentrated emulsions of monocaprin solubilized in ethanol, however Thormar et al. further teaches that these emulsions are diluted with tap water to a concentration as low as 1 mM (0.025%) and preferably in a range of about 1-20 mM (0.025%-0.5%) of monocaprin (page 6 lines 1-23).  Thormar et al. specifically discloses a diluted composition comprising preferably about 1-20 mM (0.025%-0.5%) of monocaprin (glycerol monocaprate) which will generally contain preferably about 0.1-
Therefore, the previous rejection under 35 USC 102 is hereby maintained and detailed below.
With respect to the rejection under 35 USC 103, Applicant argues that all of the examples of Gizurarson focus on lorazepam and midazolam and Gizurarson does not teach monocaprin as an active ingredient.  Applicant further argues that Gizurarson teaches ethanol in exemplified formulations at a concentration of 5%-7% which is significantly higher than the claimed range in the instant claims. Applicant further argues that the inventors discovered that having ethanol present in the claimed range provides surprisingly advantageous synergistic microbicidal effect and ethanol is known to have no antimicrobial effect at the claimed concentration.  Applicant argues that neither reference suggest the synergy demonstrated and neither document would guide one 
These arguments are found not persuasive since it has been well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, 750, 192 USPQ 279,280 (CCPA 1976): In re FracalossL 681 F.2d 792,794, 215 USPQ 569, 570 (CCPA 1982)4 In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the instant case, although Gizurarson et al. specifically exemplifies midazolam and lorazepam, Gizurarson et al. teaches that the formulation is suitable for any therapeutic agent applied to the mucosal surface [0026].  Gizurarson et al. teaches that the pharmaceutical composition may comprising one or more therapeutic agents selected from the group consisting of hydrophobic therapeutic agents, hydrophilic therapeutic agents, and combinations thereof [0049].  Thus it is clear that the formulation of Gizurarson et al. is suitable for various therapeutic agents in addition to the exemplified midazolam or lorazepam. Gizurarson et al. teaches that there are several advantages for formulating a composition comprising various active agents according to the teachings therein.  First, it has been discovered that when alkoxy-polyethylene glycol is used in such formulations, the therapeutic agent can still be solubilized (which is especially useful for poorly soluble therapeutic agents) but the resulting formulations are less viscous and cause less irritation to mucosal membranes because the amount of other potentially viscous and irritable excipients, for example, polyethylene glycol or propylene glycol, can be reduced or eliminated altogether [0017].  As a result, the lower viscosity formulations, when converted into droplets, for example, by a nasal sprayer during intranasal delivery, can produce a spray pattern optimized for  In addition, formulations containing alkoxy-polyethylene glycols create less irritation (burning sensation) when applied to a mucosal surface, for example, a nasal membrane following nasal administration [0017]. In addition, when administered intranasally, the compositions of Gizurarson et al. minimize undesirable after taste (for example, a petroleum-like after taste) that can be associated with certain other excipients [0017].  Therefore, an ordinary skilled artisan would have been motivated to formulate various active agents according to the teachings of Gizurarson et al. with a reasonable expectation of improving the properties of the composition to be administered to the mucosal membrane.
Moreover, with respect to the amount of ethanol as claimed, Gizurarson et al. specifically teaches exemplary liquid compositions of the invention contain, for example, the active ingredient (for example, midazolam), 40% (v/v) to 70% (v/v) methoxy-polyethylene glycol (for example, mPEG 350), 0% (v/v) to 20% (v/v) polyethylene glycol (for example, PEG 400), 0% (v/v) to 10% (v/v) propylene glycol, and 0% (v/v) to 5% (v/v) ethanol, and other exemplary liquid compositions of the invention contain, for example, the active ingredient dissolved in 50% (v/v) to 70% (v/v) mPEG 350, 1% (v/v) to 4% (v/v) propylene glycol, and 1% (v/v) to 4% (v/v) ethanol [0068].  Furthermore, Table 6 of Gizurarson et al. discloses exemplary formulations comprising 2.5% ethanol.  Thus exemplary formulations of Gizurarson et al. include formulations with very low amounts of ethanol, i.e. up to 4% and specifically 2.5%, which overlaps with Applicant’s claimed range of about 0.2 to 3%.  Therefore, a person of ordinary skill in the art would have been motivated to select a concentration of ethanol within Applicant’s claimed Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Gizurarson et al. teaches a liquid pharmaceutical composition comprising a therapeutic agent and an alkoxy-polyethylene glycol such as methoxy-polyethylene glycol for administration of the therapeutic agent to the mammal, for example to the nasal membrane for intranasal administration (abstract).  Gizurarson et al. teaches that the invention is based, in part, upon the discovery that the inclusion of one or more alkoxy-polyethylene glycols in a formulation provides certain advantages when the resulting composition is to be applied, for example, to a mucosal surface, for example, it has been discovered that when alkoxy-polyethylene glycol is used in such formulations, the therapeutic agent can still be solubilized (which is especially useful for  In addition, formulations containing alkoxy-polyethylene glycols create less irritation (burning sensation) when applied to a mucosal surface, for example, a nasal membrane following nasal administration [0017]. In addition, when administered intranasally, the compositions of Gizurarson et al. minimize undesirable after taste (for example, a petroleum-like after taste) that can be associated with certain other excipients [0017]. 
Scholz et al. teaches formulations comprising antimicrobial lipids including glycerol monocaprate as active ingredients for topical administration to mucosal membranes, which further comprises additional components such as propylene glycol which as taught by Gizurarson et al. causes irritation to the mucosal membrane.  Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to formulate the antimicrobial lipid glycerol monocaprate according to the teachings of Gizurarson et al. since Gizurarson et al. teaches formulations for delivery to mucosal membranes such as intranasal administration having improved properties and Scholz et al. teaches that glycerol monocaprate is an antimicrobial active agent which is administered to mucosal membranes such as intranasal administration.  Thus since glycerol monocaprate is 
Applicant further argues that the present formulation is not intended for delivering an active pharmaceutical agent through the mucosa but rather to provide at the site of administration.  
This argument is found not persuasive since the claims are drawn to any pharmaceutical antimicrobial liquid formulation comprising a selected antimicrobiologically active lipid, ethanol and a physiologically acceptable vehicle.  The claims are not drawn to a particular method of use.  Furthermore, claim 11 of the instant application claim that the pharmaceutical formulation is formulated for topical In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Thus for these reasons the previous rejection under 35 USC 103 is hereby maintained and detailed below. 
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-12 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/311,776 (U.S. Publication No. 2019/0209511 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claim of copending ‘776 and the cited claims of the instant application are substantially overlapping in scope and thus not patentably distinct.
Claims 1, 3-12 and 22-24 of the instant application claim a pharmaceutical antimicrobial liquid formulation comprising an anti-microbiologically active lipid in a concentration in the range from about 0.01 to about 5% selected from the group consisting of glycerol monocaprate, glycerol monocaprylate, glycerol monolaurate, propylene glycol monocaprate, propylene glycol monocaprylate, propylene glycol monolaurate, glycerol dicaprin, glycerol dicaprylate, glycerol dilaurate, glycerol tricaprin, glycerol tricaprylate, and glycerol trilaurate, and any combination thereof, dissolved or suspended in the formulation; ethanol in a concentration in the range from about 0.2 to 3%; and a physiologically acceptable vehicle; and further comprising methoxy-polyethylene glycol represented by the formula I CH3-(O-CH2CH2)n-H, wherein n is an integer in the range from 1 to 25.
CH3-(O-CH2CH2)n-H, wherein n is an integer in the range from 1 to 25, in an amount in the range from about 0.1 to about 60 wt.%; one or more polyoxyethylene-glyceride in an amount in the range from about 0.1 to about 60%; and further comprising ethanol in a concentration in the range of from about 0.2 wt.% to about 3 wt.%.
Thus the cited claims of the instant application would be anticipated over claim 9 of copending ‘776.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 11, 12 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thormar et al. WO 2006/064520 A1 (Provided on IDS dated December 20, 2018).
Claims 1, 3, 4, 9, 11, 12 and 22-24 of the instant application claim a pharmaceutical antimicrobial liquid formulation comprising glycerol monocaprate (monocaprin) in a concentration in the range from about 0.01 to about 5%, dissolved or suspended in the formulation; ethanol in a concentration in the range from about 0.2 to 3%; and a physiologically acceptable vehicle, wherein the liquid formulation is a homogeneous transparent solution.
Thormar et al. teaches stable concentrated anti-bacterial emulsions of monocaprin in water which are microbicidal upon dilution (abstract).  Thormar et al. specifically teaches preparing concentrated emulsions of monocaprin solubilized in ethanol and further teaches that these emulsions are diluted with tap water to a concentration as low as 1 mM (0.025%) and preferably in a range of about 1-20 mM (0.025%-0.5%) of monocaprin (page 6 lines 1-23).  Thormar et al. further teaches the diluted formulation of monocaprin will generally contain about 0.04-1.5% of ethanol and preferably about 0.1-1.0%, such as 0.2%, 0.4% or 0.5% (page 6 lines 30-31).  Thormar 
Thus the cited claims of the instant application are anticipated since Thormar et al. discloses a diluted composition comprising preferably about 1-20 mM (0.025%-0.5%) of monocaprin (glycerol monocaprate) which will generally contain preferably about 0.1-1.0%, such as 0.2%, 0.4% or 0.5% ethanol that is diluted in a physiologically acceptable vehicle which is water.
Claims 12, 23 and 24 are anticipated even though the prior art does not specifically disclose how much of the composition is in a dosage unit because any amount of the prior art composition is inherently capable of being included in a dosage unit.  Thus the cited claims of the instant application are drawn to a formulation and since the amount included in the dosage form does not materially change the formulation, or result in a structural difference between the claimed invention and the prior art, said limitation in the instant claims do not patentably distinguish the claimed invention from the prior art.  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, and 22-24 are rejected under 35 U.S.C. 103 Gizurarson et al. U.S. Publication No. 2008/0275030 A1 in view of Scholz et al. U.S. Publication No. 2005/0058673 A1.
Claims 1, 3-12, and 22-24 of the instant application claim a pharmaceutical antimicrobial liquid formulation comprising glycerol monocaprate (monocaprin) in a concentration in the range from about 0.01 to about 5%, dissolved or suspended in the formulation; ethanol in a concentration in the range from about 0.2 to 3%; and a physiologically acceptable vehicle; and further comprising methoxy-polyethylene glycol, wherein the liquid formulation is a homogeneous transparent solution.
Gizurarson et al. teaches a liquid pharmaceutical composition comprising a therapeutic agent and an alkoxy-polyethylene glycol such as methoxy-polyethylene glycol for administration of the therapeutic agent to the mammal, for example to the nasal membrane for intranasal administration (abstract).  
Gizurarson et al. teaches that the invention is based, in part, upon the discovery that the inclusion of one or more alkoxy-polyethylene glycols in a formulation provides certain advantages when the resulting composition is to be applied, for example, to a mucosal surface, for example, it has been discovered that when alkoxy-polyethylene glycol is used in such formulations, the therapeutic agent can still be solubilized (which is especially useful for poorly soluble therapeutic agents) but the resulting formulations are less viscous and cause less irritation to mucosal membranes because the amount of other potentially viscous and irritable excipients, for example, polyethylene glycol or propylene glycol, can be reduced or eliminated altogether [0017].  As a result, the lower viscosity formulations, when converted into droplets, for example, by a nasal sprayer during intranasal delivery, can produce a spray pattern optimized for delivering the  In addition, formulations containing alkoxy-polyethylene glycols create less irritation (burning sensation) when applied to a mucosal surface, for example, a nasal membrane following nasal administration [0017]. In addition, when administered intranasally, the compositions of Gizurarson et al. minimize undesirable after taste (for example, a petroleum-like after taste) that can be associated with certain other excipients [0017]. 
Gizurarson et al. teaches a liquid pharmaceutical composition comprising a therapeutic agent and an alkoxy-polyethylene glycol represented by Formula I:
R-O-(CH2CH2O)n-H, wherein, R is methyl, ethyl, n-propyl, isopropyl, or cyclopropyl; and n, which is the average number of oxyethylene repeating units, is a number in the range of from about 1 to about 25 [0018]-[0020].  Gizurarson et al. further teaches a liquid formulation for solubilizing a poorly soluble therapeutic agent, for example, a poorly soluble organic therapeutic agent comprising a poorly soluble therapeutic agent and an alkoxy-polyethylene glycol represented by Formula I: 
R-O-(CH2CH2O)n-H, wherein, R is methyl, ethyl, n-propyl, isopropyl, or cyclopropyl; and n, which is the average number of oxyethylene repeating units, is a number in the range of from about 1 to about 25 [0021]-[0023].
Gizurarson et al. teaches the alkoxy-polyethylene glycol can comprise from about 0.1% (v/v) to about 80% (v/v), or from about 0.5% (v/v) to about 70% (v/v), of the composition [0036].  The therapeutic agent can comprise from about 0.001% (w/v) to about 20% (w/v) of the composition or from about 0.1% (w/v) to about 10% (w/v) of the composition [0036].
TM mPEG 350,CarbowaxTM mPEG 550 or CarbowaxTM mPEG 750, which are available commercially from Dow Chemical Company [0046].
Gizurarson et al. further teaches that other excipients may be used in the formulation in addition to the alkoxy-polyethylene glycol and the therapeutic agent, including absorption promoters, buffering agents, water absorbing polymers, alcohols, lipids, osmotic pressure controlling agents, pH-controlling agents, preservatives, propellants, surfactants, enzyme inhibitors, excipients for adjusting hydrophilic-lipophilic balance (HLB) and stabilizers [0059]-[0060].  Exemplary absorption promoters include pegylated caprylic-/capric glycerides and derivatives thereof, such as, Softigen and Labrasol [0061]. Exemplary alcohols include, for example, ethanol and isopropyl alcohol [0061].  Gizurarson et al. further teaches that although it is understood that the alkoxy-polyethylene glycols, for example, methoxy-polyethylene glycol, can solubilize poorly soluble therapeutic agents, under certain circumstances, it may be helpful to include additional compounds that enhance the solubility of the therapeutic agent and examples of such solubilizers include, alcohols such as ethanol, isopropanol, butanol, and benzyl alcohol [0062].  Preferred additional solubilizers include triacetin, triethylcitrate, ethyl oleate, ethyl caprylate, dimethylacetamide, N-methylpyrrolidone, N-hydroxyethylpyrrolidone, polyvinylpyrrolidone, hydroxypropyl methylcellulose, hydroxypropyl cyclodextrins, ethanol, polyethylene glycol 200-1000, PEG 300, PEG 
Gizurarson et al. teaches that exemplary liquid compositions of the invention contain, for example, the active ingredient, 40% (v/v) to 70% (v/v) methoxy-polyethylene glycol (for example, mPEG 350), 0% (v/v) to 20% (v/v) polyethylene glycol (for example, PEG 400), 0% (v/v) to 10% (v/v) propylene glycol, and 0% (v/v) to 5% (v/v) ethanol. Other exemplary liquid compositions of the invention contain, for example, the active ingredient dissolved in 50% (v/v) to 70% (v/v) mPEG 350, 1% (v/v) to 4% (v/v) propylene glycol, and 1% (v/v) to 4% (v/v) ethanol [0068].
Gizurarson et al. teaches the compositions are particularly useful in delivering one or more therapeutic agents to a mucosal membrane or the skin of a mammal, for example, a human, wherein the mucosal membrane to which the pharmaceutical preparation is administered may be any mucosal membrane of the mammal to which the therapeutic agent is to be applied, for example, the nose (for example, via a nasal membrane), vagina, eye (for example, via an ocular membrane), ear (for example, via a tympanic membrane), mouth (for example, via the buccal membrane), lungs (for example, via the pulmonary membrane), or rectum (for example, via the rectal membrane) [0071]. Gizurarson et al. teaches the compositions are particularly useful in 
Gizurarson et al. does not teach monocaprin as an active ingredient. 
Scholz et al. teaches antimicrobial compositions, especially those useful when applied topically, particularly to mucosal tissues (i.e., mucous membranes), including a fatty acid ester, fatty ether, or alkoxide derivative thereof (abstract).  Scholz et al. teaches that the compositions provide effective topical antimicrobial activity and are accordingly useful in the treatment and/or prevention of conditions that are caused, or aggravated by, microorganisms (including viruses) (abstract).  Scholz et al. teaches that compositions provide effective topical antimicrobial activity and are accordingly useful in the local treatment and/or prevention of conditions that are caused, or aggravated by, microorganisms (including viruses, bacteria, fungi, mycoplasma, and protozoa) on skin and/or mucous membranes [0010].  Scholz et al. teaches that the compositions include an antimicrobial lipid component that includes a fatty acid ester of a polyhydric alcohol, a fatty ether of a polyhydric alcohol, alkoxylated derivatives thereof (of either the ester or ether), or combinations thereof [0013].  Scholz et al. teaches an antimicrobial composition that includes: an effective amount of an antimicrobial lipid component that includes a (C8-C12)saturated fatty acid ester of a polyhydric alcohol, a (C12-C22)unsaturated fatty acid ester of a polyhydric alcohol, a (C8-C12)saturated fatty ether of a polyhydric alcohol, a (C12-C22)unsaturated fatty ether of a polyhydric alcohol, an alkoxylated derivative thereof, or combinations thereof, wherein the alkoxylated 
Scholz et al. teaches that the compositions are useful for decolonizing at least a portion of the nasal cavities, anterior nares, and/or nasopharynx of a subject of microorganisms by contacting the nasal cavities, anterior nares, and/or nasopharynx with an antimicrobial composition in an amount effective to kill one or more microorganisms [0026].  Scholz et al. further teaches treating chronic sinusitis by contacting at least a portion of the respiratory system (particularly the upper respiratory system including the nasal cavities, anterior nares, and/or nasopharynx) with an antimicrobial composition [0028].
Thus Scholz et al. teaches that antimicrobial lipids including glycerol monocaprate are suitable active ingredients for topical administration to mucosal membranes.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to formulate an antimicrobial lipid such as glycerol monocaprate as an antimicrobial active agent according to the teachings of 
With respect to claims 12 and 23-24 of the instant application, it would be within the skill of an ordinary artisan to determine the volume contained in a dosage unit such that optimal results are achieved.  Moreover, claims 12 and 23-24 are rendered obvious L, preferably not more than 700 L, more preferably 50-150 L per nostril, and most preferably about 100 L/nostril [0072].
With respect to the limitation that the liquid formulation is a homogeneous transparent solution, since the reference render obvious a formulation comprising the same components as claimed, the properties of the formulation are also rendered obvious.  Thus the formulation rendered obvious over the prior art teachings will necessarily have the same properties as claimed and thus will be a homogeneous transparent solution.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 2 and 13-21 are canceled.  Claims 1, 3-12 and 22-24 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM